Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-20797 RUSH ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Texas 74-1733016 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 555 I.H. 35 South, Suite 500 New Braunfels, Texas 78130 (Address of principal executive offices) (Zip Code) (830) 302-5200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule12b-2 of the Exchange Act. Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Emerging growth company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] Indicated below is the number of shares outstanding of each of the issuer’s classes of common stock, as of August 4, 2017. Title of Class Number of Shares Outstanding Class A Common Stock, $.01 Par Value Class B Common Stock, $.01 Par Value 8,636,549 Table of Contents RUSH ENTERPRISES, INC. AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets - June 30, 2017 (unaudited) and December 31, 2016 3 Consolidated Statements of Income and Comprehensive Income - For the Three and Six Months Ended June 30, 2017 and 2016 (unaudited) 4 Consolidated Statements of Cash Flows - For the Six Months Ended June 30, 2017 and 2016 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 SIGNATURES 29 2 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements. RUSH ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2016 (In Thousands, Except Shares) June 30 , December 31, 7 6 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Note receivable affiliate Inventories, net Prepaid expenses and other Assets held for sale Total current assets Investments Property and equipment, net Goodwill, net Other assets, net Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Floor plan notes payable $ $ Current maturities of long-term debt Current maturities of capital lease obligations Liabilities directly associated with assets held for sale – Trade accounts payable Customer deposits Accrued expenses Total current liabilities Long-term debt, net of current maturities Capital lease obligations, net of current maturities Other long-term liabilities Deferred income taxes, net Shareholders’ equity: Preferred stock, par value $.01 per share; 1,000,000 shares authorized; 0 shares outstanding in 2017 and 2016 – – Common stock, par value $.01 per share; 60,000,000 Class A shares and 20,000,000 Class B shares authorized; 30,793,032 Class A shares and 8,637,855 Class B shares outstanding in 2017; and 30,007,088 Class A shares and 9,245,447 Class B shares outstanding in 2016 Additional paid-in capital Treasury stock, at cost: 934,171 class A shares and 4,456,753 class B shares in 2017 and 934,171 class A shares and 3,650,491 class B shares in 2016 ) ) Retained earnings Accumulated other comprehensive loss, net of tax – ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents RUSH ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (In Thousands, Except Per Share Amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 7 6 7 6 Revenues: New and used commercial vehicle sales $ Aftermarket products and services sales Lease and rental sales Finance and insurance Other Total revenue Cost of products sold : New and used commercial vehicle sales Aftermarket products and services sales Lease and rental sales Total cost of products sold Gross profit Selling, general and administrative expense Depreciation and amortization expense Gain (loss) on sale of assets (5 ) ) 5 Operating income Interest expense, net Income before taxes Provision for income taxes Net income $ Earnings per common share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Comprehensive income $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents RUSH ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (Loss) gain on sale of property and equipment 31 (5 ) Loss on impairment of assets − Stock-based compensation expense related to stock options and employee stock purchases Deferred income tax expense Excess tax expense from stock-based compensation − Change in accounts receivable, net Change in inventories, net ) Change in prepaid expenses and other, net ) Change in trade accounts payable ) Draws on floor plan notes payable – trade, net Change in customer deposits ) Change in accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Acquisition of property and equipment ) ) Proceeds from the sale of property and equipment Business acquisitions − ) Proceeds from the sale of available for sale securities Change in other assets ) Net cash used in investing activities ) ) Cash flows from financing activities: Draws (payments) on floor plan notes payable – non-trade, net ) Proceeds from long-term debt Principal payments on long-term debt ) ) Principal payments on capital lease obligations ) ) Proceeds from issuance of shares relating to employee stock options and employee stock purchases Excess tax expense from stock-based compensation − ) Common stock repurchased ) ) Debt issuance costs ) − Net cash (used in) financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Income taxes, net of refunds $ 17,012 $ ) Noncash activities: Assets acquired under capital leases $ $ Common stock repurchased $ − The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents RUSH ENTERPRISES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited ) 1 – Principles of Consolidation and Basis of Presentation The interim consolidated financial statements included herein have been prepared by Rush Enterprises, Inc. and its subsidiaries (collectively referred to as the “Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). All adjustments have been made to the accompanying interim consolidated financial statements, which, in the opinion of the Company’s management, are necessary for a fair presentation of its operating results. All adjustments are of a normal recurring nature. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. It is recommended that these interim consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2016. Results of operations for interim periods are not necessarily indicative of results that may be expected for any other interim periods or the full fiscal year. 2 – Other Assets The total capitalized costs of the Company’s SAP enterprise software and SAP dealership management system of $31.5 million, including capitalized interest, are recorded on the Consolidated Balance Sheet in Other Assets, net of accumulated amortization of $18.3 million, at June 30, 2017. The SAP software is being amortized over a period of 15 years. Amortization expense relating to the SAP software, which is recognized in depreciation and amortization expense in the Consolidated Statement of Income and Comprehensive Income , was $0.9 million for the three months ended June 30, 2017 and $0.8 million for the three months ended June 30, 2016, and $1.7 million for both the six months ended June 30, 2017 and June 30, 2016. The Company estimates that amortization expense relating to the SAP software will be approximately $3.4 million for each of the next five succeeding years. The Company’s only significant identifiable intangible assets, other than goodwill, are rights under franchise agreements with manufacturers. The fair value of the franchise right is determined at the acquisition date by discounting the projected cash flows specific to each acquisition. The carrying value of the Company’s manufacturer franchise rights was $7.0 million at both June 30, 2017 and December 31, 2016, and is included in Other Assets on the accompanying consolidated balance sheets. The Company has determined that manufacturer franchise rights have an indefinite life as there are no economic or other factors that limit their useful lives and they are expected to generate cash flows indefinitely due to the historically long lives of the manufacturers’ brand names. Furthermore, to the extent that any agreements evidencing manufacturer franchise rights have expiration dates, the Company expects that it will be able to renew those agreements in the ordinary course of business. Accordingly, the Company does not amortize manufacturer franchise rights. Due to the fact that manufacturer franchise rights are specific to a geographic region, the Company has determined that evaluating and including all locations acquired in the geographic region is the appropriate level for the purpose of testing franchise rights for impairment. Management reviews indefinite-lived manufacturer franchise rights for impairment annually during the fourth quarter, or more often if events or circumstances indicate that an impairment may have occurred. The Company is subject to financial statement risk to the extent that manufacturer franchise rights become impaired due to decreases in the fair market value of its individual franchises within a particular region. The significant estimates and assumptions used by management in assessing the recoverability of manufacturer franchise rights include estimated future cash flows, present value discount rate, and other factors. Any changes in these estimates or assumptions could result in an impairment charge. The estimates of future cash flows, based on reasonable and supportable assumptions and projections, require management’s subjective judgment. Depending on the assumptions and estimates used, the estimated future cash flows projected in the evaluations of manufacturer franchise rights can vary within a range of outcomes. No impairment write down of manufacturer franchise rights was required in any period presented. The Company cannot predict the occurrence of certain events that might adversely affect the reported value of manufacturer franchise rights in the future. 6 Table of Contents 3 – Commitments and Contingencies From time to time, the Company is involved in litigation arising out of its operations in the ordinary course of business. The Company maintains liability insurance, including product liability coverage, in amounts deemed adequate by management. To date, aggregate costs to us for claims, including product liability actions, have not been material. However, an uninsured or partially insured claim, or claim for which indemnification is not available, could have a material adverse effect on the Company’s financial condition or results of operations. The Company believes that there are no claims or litigation pending, the outcome of which could have a material adverse effect on its financial position or results of operations. However, due to the inherent uncertainty of litigation, there can be no assurance that the resolution of any particular claim or proceeding would not have a material adverse effect on the Company’s financial condition or results of operations for the fiscal period in which such resolution occurred. 4 – Earnings Per Share The following table sets forth the computation of basic and diluted earnings per share (in thousands, except per share amounts): Three Months Ended June 30, Six Months Ended June 30, Numerator: Numerator for basic and diluted earnings per share – Net income available to common shareholders $ Denominator– Denominator for basic earnings per share – weighted average shares outstanding Effect of dilutive securities– Employee stock options and restricted stock awards Denominator for diluted earnings per share – adjusted weighted average shares outstanding and assumed conversions Basic earnings per common share $ Diluted earnings per common share and common share equivalents $ Options to purchase shares of common stock that were outstanding for the three months and six months ended June 30, 2017, and 2016, that were not included in the computation of diluted earnings per share because the effect would have been anti-dilutive are as follows (in thousands): Three Months Ended June 30, Six Months Ended June 30, Weighted average anti-dilutive options 5 – Stock Options and Restricted Stock Awards The Company accounts for stock-based compensation in accordance with Accounting Standards Codification (“ASC”) 718-10, “Compensation – Stock Compensation,” which requires the measurement and recognition of compensation expense for all share-based payment awards made to our employees and directors, including employee stock options, restricted stock unit awards and employee stock purchases related to the Employee Stock Purchase Plan based on estimated fair values. The Company adopted Accounting Standards Update (“ASU”) No. 2016-09, “
